         Case
         Case 1:17-cv-04853-JSR
              1:17-cv-04853-JSR Document
                                Document 85-3
                                         86 Filed 02/03/20 Page 1 of 10



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SARAH PALIN,                                                 No. 17 Civ. 4853
                               Plaintiff,
                                                             Hon. Jed S. Rakoff
                       -against-
                                                             ECF Case
THE NEW YORK TIMES COMPANY and JAMES
BENNET,
                                                             ORDER ON MOTION FOR
                                                             ADMISSION PRO HAC VICE
                               Defendant.

                                                         X


       The motion of David L. Axelrod for admission to practice pro hac vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the Bars of Pennsylvania,

the District of Columbia, and New York and that his contact information is as follows:

       David L. Axelrod
       Ballard Spahr LLP
       1735 Market Street, 51st Floor
       Philadelphia, PA 19103-7599
       Telephone: (215) 665-8500
       Facsimile: (215) 864-8999
       Email: axelrodd@ballardspahr.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel for

defendants The New Yark Times Company and James Bennet in the above entitled action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above captioned case in the United States District Court for the Southern District of New Yark.
         Case
         Case 1:17-cv-04853-JSR
              1:17-cv-04853-JSR Document
                                Document 85-3 Filed02/03/20
                                         86 Filed   01/30/20 Page
                                                              Page2 2
                                                                    ofof
                                                                       102



All attorneys appearing before this Court are subject to the Local Rules of this Court, including the

rules governing discipline of attorney.




                                                              United States District Judge
         Case1:17-cv-04853-JSR
        Case  1:17-cv-04853-JSR Document
                                 Document86   Filed02/03/20
                                          85 Filed  01/30/20 Page
                                                              Page3 1ofof102



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                   X


SARAH PALIN,                                                No. 17 Civ. 4853
                              Plaintiff,
                                                            Hon. Jed S. Rakoff
                      -against-
                                                            ECF Case
THE NEW YORK TIMES COMPANY and JAMES
BENNET,
                                                            MOTION FOR ADMISSION
                                                            PROHACVICE
                             Defendant.

                                                        X


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, David L. Axelrod, hereby move this Court for an Order for

admission to practice Pro Hae Vice to appear as counsel for Defendants The New York Times

Company and James Bennet in the above-captioned action.

       I am in good standing of the bar(s) of Pennsylvania, the District of Columbia, and New

York and there are no pending disciplinary proceedings against me in any state or federal court.

I have never been convicted of a felony. I have never been censured, suspended, disbarred or

denied admission or readmission by any court. I have attached a declaration and certificate of

good standing for those states in which I am admitted pursuant to Local Rule 1.3.
        Case 1:17-cv-04853-JSR
        Case 1:17-cv-04853-JSR Document
                               Document 86
                                        85 Filed
                                           Filed 02/03/20
                                                 01/30/20 Page
                                                          Page 42 of
                                                                  of10
                                                                     2




Dated: January 30, 2020
       Philadelphia, Pennsylvania        Respectfully submitted,

                                         BALLARD SPAHR LLP

                                           Isl David L. Axelrod
                                         David L. Axelrod
                                         1735 Market Street, 51 st Floor
                                         Philadelphia, PA 19103-7599
                                         Telephone: (215) 665-8500
                                         Facsimile: (215) 864-8999
                                         axelrodd@ballardspahr.com

                                          Counsel for Defendants
        Case 1:17-cv-04853-JSR
        Case 1:17-cv-04853-JSR Document
                               Document 86
                                        85-1Filed
                                               Filed 01/30/20Page
                                                   02/03/20    Page 1 of
                                                                  5 of 102



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------                     X


SARAH PALIN,                                                  No. 17 Civ. 4853
                              Plaintiff,
                                                              Hon. Jed S. Rakoff
                      -against-
                                                              ECF Case
THE NEW YORK TIMES COMPANY and JAMES
BENNET,

                             Defendant.

----------:---------------------------                    X


                     DECLARATION OF DAVID L. AXELROD
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to 28 U.S.C. § 1746, I, David L. Axelrod, state as follows:

       1.     This declaration is submitted in satisfaction of Local Rule l.3(c), and in support

of my motion for admission pro hac vice.

       2.      I am a member of the law firm of Ballard Spahr LLP and represent the

defendants, The New York Times Company and James Bennet, in connection with the above-

captioned action.

       3.      I have never been convicted of a felony.

       4.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       5.      There are no disciplinary proceedings presently against me.

       6.      Attached as Exhibit 1 are true and correct copies of certificates issued within the

last 30 days by the Supreme Court of Pennsylvania, Court of Appeals of the District of
        Case
        Case 1:17-cv-04853-JSR
             1:17-cv-04853-JSR Document
                               Document 85-1 Filed
                                        86 Filed   01/30/20Page
                                                 02/03/20   Page  2 of
                                                                6 of 102



Columbia, and the Appellate Division of the New York State Supreme Court stating that I am a

member in good standing of the bar of each of those states.

       7.      I will be filing a motion for admission to the bar of this Court and expect to be

admitted on March 17, 2020.

       I declare under penalty of perjury that the foregoing is true and correct. Executed in

Philadelphia, Pennsylvania on January 30, 2020.

                                                        Isl David L. Axelrod
                                                        David L. Axelrod
Case
Case 1:17-cv-04853-JSR Document 86
     1:17-cv-04853-JSR Document 85-2Filed
                                      Filed 01/30/20Page
                                          02/03/20   Page  1 of
                                                         7 of 104




                     Exhibit 1
             ' .- Case
                  c.i~e 1:17-cv-04853-JSR           :[j'pc'ufTlept86
                          t~}7'-cv-=048Jj~J~f:l. Document         8;~~2Filed
                                                                           .'·FiJ~d             •. ,~~~e
                                                                                    .0X/~0/2'CtPage
                                                                                 02/03/20                2! ~f
                                                                                                      8 of  10  '4.
                    1:,,}i~             -.\::;;;~-~                 ~,~..,                                  ;'<




,,:




       .
      , .,                                                          ::,, :,
                                                                       f~
                                                                              ~
                                                                              ,.   11 •
                                                                                          ... r;\
    Case 1: 17-cv-04853-JSR Document 85-2 Filed 01/30/20 Page 3 of 4
    Case 1:17-cv-04853-JSR Document 86 Filed 02/03/20 Page 9 of 10




 On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                  the District of Columbia Bar does hereby certify that




        was duly qualified and admitted on May 12, 2006 as an attorney and counselor entitled to
        practice before this Court; and is, on the date indicated below, an Active member in good
                                             standing of this Bar.




                                                                            In Testimony Whereof,
                                                                        I have hereunto subscribed my
                                                                       name and affixed the seal of this
                                                                            Court at the City of
                                                                        Washington, D_.C., ,on January
                                                                               . 22, 2020. ·
                                                                         Uk ..              At·~~

                                                                         \L_." ~
                                                                             JULIO A. °CASTILLO
                                                                               Clerk of the Court




                                                                   Issued By:
                                                                            District of Columbia Bar Membership



For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                    memberservices@dcbar.org.
Case 1:17-cv-04853-JSR Document 86 Filed 02/03/20 Page 10 of 10




                                                                       ,,,




                                                                             .,.


                                                                                   '·.




                                                                  ,,




                      . . .~. ..   ~       !
                         .. .;         '
                                       "\ +~   '. ' '
                                                        .,
